106 F.3d 393
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Clarence MILES, Jr., a/k/a Clink, Defendant--Appellant.
No. 96-7456.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 23, 1997.Decided:  Feb. 5, 1997.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (CR-90-72-K, CA-96-1910-K)
Clarence Miles, Jr., Appellant Pro Se.  Katharine Jacobs Armentrout, Assistant United States Attorney, Baltimore, Maryland, for Appellee.
Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Clarence Miles, Jr., seeks to appeal the district court's order denying his motion filed under 28 U.S.C. § 2255 (1994), amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214.  Miles pled guilty, pursuant to a plea agreement, in October 1990 to conspiracy to distribute heroin, 21 U.S.C. § 846 (1994) for which he received a 168-month sentence.  Miles claimed in his § 2255 motion that his attorney was ineffective for failing to argue for a two-level reduction under U.S.S.G. § 3B1.2(b)* and for failing to object to the quantity of heroin attributed to him for sentencing purposes.  We have reviewed the record and find that the district court properly denied relief on both claims.  Miles stipulated to the amount of heroin attributable to him and that he was not entitled to a reduction for his role in the offense.  Accordingly, we deny a certificate of appealability and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
DISMISSED.



*
 United States Sentencing Commission, Guidelines Manual (Nov.1995)